Exhibit 10.6

Mylan Inc.

One-Time Special Five-Year Performance-Based

Realizable Value Incentive Program

Performance-Based Restricted Stock Unit Award Agreement

Mylan Inc., a Pennsylvania corporation (the “Company”), hereby grants to [l]
(the “Participant”), effective as of [l] (the “Grant Date”), the
performance-based restricted stock unit award (the “Performance RSUs”) as set
forth in this Award Agreement. The Performance RSUs are subject to the terms and
conditions set forth in this Award Agreement and in the Company’s 2003 Long-Term
Incentive Plan, as amended (the “Plan”). In the event of any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the terms
of the Plan shall govern except to the extent specifically set forth herein.
Capitalized terms used but not defined in this Award Agreement (including
Exhibit A hereto) shall have the meanings ascribed to them in the Plan.
Notwithstanding the foregoing, the Performance RSUs shall be subject to any term
of any employment agreement between the Company and the Participant that
specifically references this Award Agreement (but, for the avoidance of doubt,
shall not be subject to any other terms in such agreement or in any other
individual agreement (including a Transition and Succession Agreement)).

1.           Principal Terms of the Performance RSUs.

 

   

Target Number of

Performance RSUs:

  [l]     Final Vesting Date:   Date the Committee Certifies the Performance
Multiplier Following the End of the Performance Period     Baseline Share Value:
  $[l] per share of Common Stock     Maximum Share Value:   $[l]

2.          Grant.  The Performance RSUs entitle the Participant, subject to the
terms and conditions hereof (including Sections 6 and 7 of this Award
Agreement), to receive from the Company after the Final Vesting Date a number of
shares of Common Stock equal to (i) the Target Number of Performance RSUs
multiplied by (ii) the Performance Multiplier (as defined in Exhibit A)
multiplied by (iii) the Share Price Multiplier (as defined in Exhibit A) (the
“End of Performance Period Earned Shares”). As soon as practicable (but no later
than 10 days) following the Final Vesting Date (and in no event later than
March 15, 2019), the Company shall issue or transfer the End of Performance
Period Earned Shares to the Participant, which shares shall not be subject to
any further vesting requirements (including the Service Vesting Condition in
Section 6 of this Award Agreement). The Company shall deliver to the Participant
a certificate or certificates, or evidence of book entry, with respect to such
shares of Common Stock. No fractional shares of Common Stock shall be issued or
delivered. Fractional shares of



--------------------------------------------------------------------------------

 

2

 

Common Stock shall be paid to the Participant in cash. Any Performance RSUs that
are not vested after giving effect to this Section 2 on the Final Vesting Date
shall be forfeited and shall not be eligible to vest under any other section of
this Award Agreement. The Committee shall certify the Performance Multiplier,
and shall ensure that the Final Vesting Date occurs, as soon as practicable
after the end of the Performance Period (but in no event later than March 15,
2019).

3.          Accelerated Performance Achievement Settlement Event.  In the event
that, as of any date prior to the Final Vesting Date, both (i) the closing price
of a share of Common Stock on the NASDAQ National Market (“NASDAQ”) (or such
other exchange on which the Common Stock is then listed) has equaled or exceeded
the Maximum Share Value per share on any 10 trading days in any trailing 60
trading day period and (ii) the Performance Multiplier (as defined in Exhibit A)
equals 1.00 (an “Accelerated Performance Achievement Settlement Event”), a
number of Performance RSUs equal to (x) the Target Number of Performance RSUs
multiplied by (y) the Share Price Multiplier (as defined in Exhibit A) shall,
subject to Sections 6 and 7 of this Award Agreement, become immediately vested
as of the end of the day that the later of the foregoing events occurs (the
“Accelerated Performance Achievement Earned Shares”). As soon as practicable
(but no later than 10 days) following the Accelerated Performance Achievement
Settlement Event, the Company shall issue or transfer the Accelerated
Performance Achievement Earned Shares to the Participant, which shares shall not
be subject to any further vesting requirements (including the Service Vesting
Condition in Section 6 of this Award Agreement). The Company shall deliver to
the Participant a certificate or certificates, or evidence of book entry, with
respect to such shares of Common Stock. No fractional shares of Common Stock
shall be issued or delivered. Fractional shares of Common Stock shall be paid to
the Participant in cash. Any Performance RSUs that are not vested after giving
effect to this Section 3 on the date of an Accelerated Performance Achievement
Settlement Event shall be forfeited and shall not be eligible to vest under any
other section of this Award Agreement.

4.          Change in Control.  In the event of a Change in Control of the
Company, a number of Performance RSUs equal to (i) the Target Number of
Performance RSUs multiplied by (ii) the Share Price Multiplier (as defined in
Exhibit A) shall, subject to Sections 6 and 7 of this Award Agreement, become
immediately vested (the “CIC Earned Shares”). As soon as practicable (but no
later than 10 days) following a Change in Control of the Company, the Company
shall issue or transfer the CIC Earned Shares to the Participant (or, as
determined by the Committee, such other consideration paid for such number of
shares of Common Stock in the Change in Control). No fractional shares of Common
Stock shall be issued or delivered. Fractional shares of Common Stock shall be
paid to the Participant in cash. Any Performance RSUs that are not vested after
giving effect to this Section 4 on the date of a Change in Control of the
Company shall be forfeited and shall not be eligible to vest under any other
section of this Award Agreement.

5.          No Other Vesting or Settlement.  Subject to any provision to the
contrary in the Participant’s employment agreement that specifically references
this Award Agreement (but, for the avoidance of doubt, without giving effect to
any other



--------------------------------------------------------------------------------

 

3

 

provision in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)), the Performance RSUs shall not be vested
or settled except as provided in Section 2, 3 or 4 of this Award Agreement.

6.          Service Vesting Condition.  Notwithstanding any provisions to the
contrary in the Plan, but subject to any provision in the Participant’s
employment agreement that specifically references this Award Agreement (but, for
the avoidance of doubt, without giving effect to any other provision in such
agreement or in any other individual agreement (including a Transition and
Succession Agreement)), the vesting of the Performance RSUs shall be subject to
the Participant’s continued employment with the Company or its Subsidiaries
through (i) in the case of settlement pursuant to Section 2 of this Award
Agreement, December 31, 2018, (ii) in the case of settlement pursuant to
Section 3 of this Award Agreement, the Accelerated Performance Achievement
Settlement Event and (iii) in the case of settlement pursuant to Section 4 of
this Award Agreement, the date of the applicable Change in Control (the “Service
Vesting Condition”).

7.          Expiration and Forfeiture.  Any Performance RSUs that are not
settled pursuant to Section 2, 3 or 4 of this Award Agreement shall be forfeited
on the Final Vesting Date. Subject to any provision to the contrary in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt, without giving effect to any other
provision in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)), and notwithstanding anything to the
contrary in the Plan, in the event the Participant’s employment with the Company
or its Subsidiaries terminates for any reason at a time when any outstanding
Performance RSUs are unvested, such Performance RSUs shall be immediately
forfeited, unless otherwise determined by the Company in its sole discretion.

8.          Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to the shares of Common Stock covered by the
Performance RSUs until the Participant shall become the holder of record with
respect to any such shares of Common Stock.

9.          Nontransferability.  The Performance RSUs may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any prohibited Transfer, whether voluntary or
involuntary, of the Performance RSUs is attempted to be made, or if any
attachment, execution, garnishment, or lien shall be attempted to be issued
against or placed upon the Performance RSUs, the Participant’s right to such
Performance RSUs shall be immediately forfeited to the Company, and this Award
Agreement shall be null and void.

10.          Requirements of Law.  The granting of the Performance RSUs and the
issuance of shares of Common Stock under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. The
Performance RSUs shall be null and void to the extent the grant of the
Performance RSUs or settlement thereof is prohibited under the laws of the
country of the Participant’s residence.



--------------------------------------------------------------------------------

 

4

 

11.          Administration.  This Award Agreement and the Participant’s rights
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan, as well as to any
provision in the Participant’s employment agreement that specifically references
this Award Agreement (but, for the avoidance of doubt, shall not be subject to
any other provisions in such agreement or in any other individual agreement
(including a Transition and Succession Agreement)). It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Award Agreement, all of which shall be binding upon the Participant.

12.          Continuation of Employment.  This Award Agreement shall not confer
upon the Participant any right to continuation of employment by the Company or
any of its Affiliates, nor shall this Award Agreement interfere in any way with
any right of the Company or any of its Subsidiaries to terminate the
Participant’s employment at any time.

13.          Plan; Prospectus and Related Documents; Electronic Delivery.

(a)          A copy of the Plan will be furnished upon written or oral request
made to the Director, Global Executive Compensation, Mylan Inc., 1000 Mylan
Boulevard, Canonsburg, PA 15317, or at (724) 514-1533.

(b)          As required by applicable securities laws, the Company is
delivering to the Participant a prospectus in connection with this Award, which
delivery is being made electronically. The Participant can access the prospectus
on the Merrill Lynch intranet system. A paper copy of the prospectus may also be
obtained without charge by contacting the Human Relations Department at the
address or telephone number listed above. By executing this Award Agreement, the
Participant shall be deemed to have consented to receive the prospectus
electronically.

(c)          By executing this Award Agreement, the Participant agrees and
consents, to the fullest extent permitted by law, in lieu of receiving documents
in paper format to accept electronic delivery of any documents that the Company
may be required to deliver in connection with the Performance RSUs and any other
Awards granted to the Participant under the Plan. Electronic delivery of a
document may be via a Company e-mail or by reference to a location on a Company
intranet or internet site to which the Participant has access.

14.          Amendment, Modification, Suspension, and Termination.  The Board of
Directors shall have the right at any time in its sole discretion, subject to
certain restrictions, to alter, amend, modify, suspend, or terminate the Plan in
whole or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way the Participant’s Award without the Participant’s
written consent.



--------------------------------------------------------------------------------

 

5

 

15.          Applicable Law.  The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the Commonwealth of Pennsylvania without giving effect to the principles
of conflicts of law, subject to any provision to the contrary in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt, without giving effect to any other
provision in such agreement or in any other individual agreement (including a
Transition and Succession Agreement)).

16.          Entire Agreement.  Except as set forth in Section 17 of this Award
Agreement, this Award Agreement, the Plan, any provision of the Participant’s
employment agreement that specifically references this Award Agreement (but, for
the avoidance of doubt, without giving effect to any other provision in such
agreement or in any other individual agreement (including a Transition and
Succession Agreement) and the rules and procedures adopted by the Committee
contain all of the provisions applicable to the Performance RSUs and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.

17.          Compensation Recoupment Policy.  Notwithstanding Section 16 of this
Award Agreement, the Performance RSUs and shares of Common Stock delivered upon
settlement of the Performance RSUs shall be subject to any compensation
recoupment policy of the Company that is applicable by its terms to the
Participant and to Awards of this type as of the Grant Date.

18.          Section 409A of the Code.  The delivery of shares of Common Stock
pursuant to this Award Agreement is intended to comply with Section 409A of the
Code, and this Award Agreement shall be interpreted, operated and administered
consistent with this intent. Notwithstanding the preceding, the Company makes no
representations concerning the tax consequences of this Award Agreement under
Section 409A of the Code or any other federal, state, local, foreign or other
taxes. Tax consequences will depend, in part, upon the application of the
relevant tax law to the relevant facts and circumstances. The Participant should
consult a competent and independent tax advisor regarding the tax consequences
of this Award Agreement.

19.          Limitation of Liability.  The Participant agrees that any liability
of the officers, the Committee and the Board of Directors of the Company to the
Participant under this Award Agreement shall be limited to those actions or
failure to take action which constitute self dealing, willful misconduct or
recklessness.

20.          Agreement to Participate.  By executing this Award Agreement, the
Participant agrees to participate in the Plan, be subject to the provisions of
this Award Agreement and to abide by all of the governing terms and provisions
of the Plan and this Award Agreement , subject to any provision in the
Participant’s employment agreement that specifically references this Award
Agreement (but, for the avoidance of doubt,



--------------------------------------------------------------------------------

 

6

 

excluding any other provision in such agreement or in any other individual
agreement (including a Transition and Succession Agreement)). Additionally, by
executing this Award Agreement, the Participant acknowledges that he or she has
reviewed the Plan and this Award Agreement, and he or she fully understands all
of the rights under the Plan and this Award Agreement, the Company’s remedies if
the Participant violates the terms of this Award Agreement, and all of the terms
and conditions which may limit the Participant’s eligibility to retain and
receive the Performance RSUs and/or shares of Common Stock issued pursuant to
the Plan and this Award Agreement, subject to any provision in the Participant’s
employment agreement that specifically references this Award Agreement (but, for
the avoidance of doubt, excluding any other provision in such agreement or in
any other individual agreement (including a Transition and Succession
Agreement)).

Please refer any questions regarding the Performance RSUs to the Director,
Global Executive Compensation, Mylan Inc., 1000 Mylan Boulevard, Canonsburg, PA
15317, or at (724) 514-1533.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

This Award Agreement is executed on behalf of the Company and the Participant,
effective as of the Grant Date set forth above.

 

 

[Signatory on Behalf of Company]

 

[Participant]



--------------------------------------------------------------------------------

EXHIBIT A

Applicable Multipliers

1.          Performance Multiplier.  The Performance Multiplier as of any date
shall be determined based on the Company’s highest cumulative Adjusted Diluted
EPS in any four completed consecutive fiscal quarters during the Performance
Period (as determined by the Committee). In the event the highest cumulative
Adjusted Diluted EPS in any four completed consecutive fiscal quarters is
(i) less than $5.40 per share, the Performance Multiplier shall equal 0,
(ii) equal to $5.40 per share, the Performance Multiplier shall equal 0.50,
(iii) equal to or greater than $6.00 per share, the Performance Multiplier shall
equal 1.00 and (iv) between $5.40 per share and $6.00 per share, the Performance
Multiplier shall be determined based on linear interpolation between the levels
set forth in clauses (ii) and (iii) and as shown, solely for purposes of
illustration, in the table below.

 

Adjusted Diluted EPS    Performance Multiplier

$5.50

   .5833

$5.60

   .6666

$5.70

   .75

$5.80

   .8333

$5.90

   .9166

2.          Share Price Multiplier.  The Share Price Multiplier as of a relevant
settlement date shall be determined based on the percentage of Target
Appreciation achieved during the Performance Period, and shall be equal to a
fraction, (i) the numerator of which is (x) the Maximum Share Value multiplied
by (y) the Value Creation Multiplier and (ii) the denominator of which is
(x) the fair market value of a share of Common Stock on the relevant settlement
date (as specified below in this Paragraph 2) multiplied by (y) the Target
Appreciation. For the avoidance of doubt, in the event that such fair market
value on the relevant settlement date is equal to or less than the Baseline
Share Value, the Share Price Multiplier shall equal 0. In the event of
settlement pursuant to Section 2 or 3 of the Award Agreement, a share of Common
Stock shall be deemed to have a fair market value equal to the closing price of
shares of Common Stock on the NASDAQ (or such other exchange on which the Common
Stock is then listed) on, in the case of settlement pursuant to Section 2 of the
Award Agreement, the Final Vesting Date or, in the case of settlement pursuant
to Section 3 of the Award Agreement, the date of an Accelerated Performance
Achievement Event (or, in either case, to the extent such day is not a trading
day, the immediately preceding trading day). In the event of settlement pursuant
to Section 4 of the Award Agreement, (i) in the event of a Change in Control
that involves an acquisition of shares of Common Stock solely for cash, a share
of Common Stock shall be deemed to have a fair market value equal to the price
to be paid for each share of Common Stock in such Change in Control and (ii) in
the case of all other Change in Control transactions, a share of Common Stock
shall be deemed to have a fair market value equal to the closing price of shares
of Common Stock on the NASDAQ (or such other exchange on which the Common Stock
is then listed) on the final trading day prior to such Change in Control.



--------------------------------------------------------------------------------

The applicable Share Price Multiplier as of any date, solely for purposes of
illustration, is show in the table below.

 

Share Price    Share Price Multiplier

$[l]

   [l]

$[l]

   [l]

$[l]

   [l]

$[l]

   [l]

[Maximum Share Value]

   1.00

Notwithstanding the foregoing, in the event the closing price of a share of
Common Stock on the NASDAQ (or such other exchange on which the Common Stock is
then listed) has equaled or exceeded the Maximum Share Value per share on any 10
trading days in any trailing 60 trading day period prior to the relevant
settlement date, the Share Price Multiplier and the Value Creation Multiplier
shall, thereafter and for all purposes hereunder, be determined based on the
closing price of a share of Common Stock as of the end of such 10th trading day.

3.          Definitions.  For purposes of this Exhibit A, the following terms
have the meanings set forth below.

“Adjusted Diluted EPS” means the Company’s non-GAAP adjusted diluted earnings
per share for each applicable period, calculated in accordance with Company
practice on a consistent basis and as reported in Form 10-Q or 10-K, as
applicable.

“Performance Period” means the period from January 1, 2014 through December 31,
2018.

“Target Appreciation” means the excess of the Maximum Share Value over the
Baseline Share Value.

“Value Creation Multiplier” means the excess of (i) the fair market value of a
share of Common Stock (as specified in Paragraph 2 of this Exhibit A) on the
Final Vesting Date, the date of an Accelerated Performance Achievement
Settlement Event or immediately prior to a Change in Control, as applicable,
over (ii) the Baseline Share Value; provided, however, that (x) in the event
such fair market value exceeds the Maximum Share Value, such fair market value
shall be deemed to be equal to the Maximum Share Value and (y) in the event such
fair market value is equal to or less than the Baseline Share Value, the Value
Creation Multiplier shall be deemed to equal 0.